Citation Nr: 1443529	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right hamstring disability.  

3.  Entitlement to service connection for right eye disorder.  

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2001 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2010 VA Form 9, the Veteran requested a Travel Board hearing; he withdrew such request in subsequent June 2010 correspondence.  

The Board notes that the Veteran initially filed a claim for a shoulder disability, unspecified as to which shoulder.  In his June 2010 VA Form 9, the Veteran specifically indicated he was seeking service connection for a right shoulder disability.  The issue has been characterized accordingly.  

The issues of service connection for a right shoulder disability, a right eye disorder, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a right hamstring disability.  


CONCLUSION OF LAW

Service connection for a right hamstring disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied by way of a November 2007 letter.  The letter was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  The letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment and personnel records, VA treatment records and lay statements have been obtained.  Regarding the claim for service connection for a right hamstring disability, the Board finds that VA's duty to provide the Veteran with an examination for this claim has not been triggered.  Specifically, the Veteran alleges that the disability is due to his service, but there is no competent probative evidence that any claimed disability of the right hamstring may be related to service.  The only evidence supporting the contention is the Veteran's statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merit); see also 38 C.F.R. § 3.159(c)(4)(i).  

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

B. Legal Criteria, Factual Background and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records are silent for a complaint, finding, or diagnosis relating to the right hamstring, including on February 2006 service separation examination report.  

Post-service VA treatment records note the Veteran's complaint of, and physical examination of, hamstring tightness.  See, e.g., July 2010, February 2012 physical therapy consult reports.  

The evidence of record does not show the Veteran now has, or at any time during the appeal period has had, a right hamstring disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  While the Veteran is competent to report symptoms he experiences, whether or not such symptoms reflect an underlying right hamstring disability is a medical question beyond the capability of his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Absent competent evidence of a right hamstring diagnosis, there is no valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for a right hamstring disability is denied.  


REMAND

The Veteran seeks service connection for a right shoulder disability, a right eye disorder, and a right knee disability.  

Regarding the claim for service connection for a right shoulder disability, the Veteran's service treatment records show that in March 2001, he complained of right shoulder pain, indicating he was injured standing at attention and fell on his right side; the diagnosis was mild rotator cuff strain.  In April 2001, the diagnosis was resolved right shoulder contusion.  On February 2006 separation report of medical history, the Veteran marked painful shoulder, elbow or wrist, but the subsequent page on the report crosses out such complaint with the Veteran's initials, indicating he was denying such complaints regarding his shoulder, elbow or wrist.  

The Veteran was afforded a VA examination in November 2013.  He reported he injured his right shoulder in 2001 when he passed out while standing up and flipped over a foot locker, and has constant right shoulder pain that varies in intensity.  Right shoulder x-rays were normal.  The diagnosis was resolved right shoulder contusion and resolved rotator cuff strain.  After a review of the evidence of record, the Board finds that clarification is needed whether the Veteran has a right shoulder disability, and if not (i.e., it resolved), when did the right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Romanowski v. Nicholson, 26 Vet. App. 289, 294 (2013).  In addition, the examiner opined that there was no chronic right shoulder condition established while on active duty and no evidence of treatment for a right shoulder condition within a reasonable time after active service.  Significantly, there is neither a requirement that the disability in question be chronic in service, nor is there a requirement that there be documentation of treatment within a "reasonable time" after active service.  

Regarding the claim for a right eye disorder, service treatment records are silent for a complaint, finding, or diagnosis relating to a right eye injury or disorder, including on February 2006 service separation examination report.  Significantly, service treatment records do show treatment for a left eye corneal abrasion and eye contusion in May 2002.  The Veteran was afforded a VA examination in December 2012.  He reported he suffered a corneal abrasion in 2002 while playing basketball from an elbow to the right eye.  After physical examination of the Veteran, the examiner found that the corneal abrasion of the right eye has fully healed without residual scarring or disfigurement, and that the Veteran did not have visually significant astigmatism.  After a review of the evidence of record, it is unclear whether the examiner reviewed the Veteran's claims folder and service treatment records as the examiner indicated the Veteran suffered a right eye corneal abrasion, and, as noted above, service treatment records only show treatment for a left eye corneal abrasion and contusion.  Hence, clarification is required regarding this matter.  

Regarding the claim for a right knee disability, the Veteran was afforded a VA examination in December 2012.  On December 2012 VA examination, the Veteran reported his right knee symptomatology started during service from overcompensating for a left hamstring injury, and that he currently has right knee pain with swelling and locking up of the knee, especially in the winter.  He was diagnosed with right knee patellofemoral syndrome.  The examiner opined that the right knee patellofemoral syndrome was less likely than not incurred in or caused by the claimed in-service injury as there was no chronic right knee disability during active service or treatment within a reasonable period of time after active service.  As noted above, there is neither a requirement that the disability in question be chronic in service, nor is there a requirement that there be documentation of treatment within a "reasonable time" after active service.  

Notwithstanding the Veteran's account of the onset of his right knee symptomatology, service treatment records show that in March 2001, the Veteran complained of right knee pain.  In December 2002, he complained of swelling and numbness of the right leg without known trauma.  And on February 2006 service separation report of medical history, the Veteran reported his knees swell and lockout in cold temperatures, and are painful.  While there is no diagnosis of right knee patellofemoral syndrome in the Veteran's service treatment records, his symptomatology during service appears consistent with his post-service symptomatology, and the December 2012 VA examiner did not address specifically whether the Veteran's currently diagnosed right knee patellofemoral syndrome may be related to his right knee complaints during active service (which appear to be consistent with his complaints on examination).  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board is prohibited from making medical determinations on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, a remand is required so that the Veteran can be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum report to the November 2013 VA shoulder examination by the same examiner, or another qualified examiner if that examiner is not available, to determine the nature, onset, and etiology of the Veteran's right shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right shoulder disability had its onset in service or is otherwise related to service.  In offering this opinion, the examiner is directed that there is no requirement the disability be chronic in service or that there be documentation of treatment within a reasonable time after active service.  

If the examiner finds that the Veteran does not have a right shoulder disability (i.e., it resolved), the examiner should opine when the disability resolved.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

2. Obtain an addendum report to the December 2012 VA eye examination by the same examiner, or another qualified examiner if that examiner is not available, to determine the nature, onset, and etiology of the Veteran's right eye disorder.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should opine as to whether there is evidence of a right eye injury or disorder during service, and if so, when?  In offering the opinion, the examiner is asked to specifically comment on the May 2002 treatment for left eye corneal abrasion and eye contusion.  

If there is evidence of a right eye injury during active service, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right eye disorder is related to or had its onset during service.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability found to be present.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be conducted.  If any right knee disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to or had its onset in service.  

In offering this opinion, the examiner is asked to specifically consider the service treatment records reflecting complaints of right knee pain, swelling and locking out.  Also, the examiner is directed that there is no requirement the disability be chronic in service or that there be documentation of treatment within a reasonable time after active service.  

All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.  

4. Then readjudicate the matters remaining on appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  









The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


